IN THE COURT OF APPEALS OF IOWA

                                  No. 20-1430
                              Filed March 3, 2021


IN THE INTEREST OF S.J.,
Minor Child,

C.J., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Jasper County, Steven J. Holwerda,

District Associate Judge.



       A mother appeals the termination of her parental rights. AFFIRMED.



       Dusty Lea Clements of Clements Law and Mediation, Newton, for appellant

mother.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       Meegan M. Keller of Keller Law Office, Altoona, attorney and guardian ad

litem for minor child.



       Considered by May, P.J., and Greer and Schumacher, JJ.
                                          2


MAY, Presiding Judge.

       A mother appeals the termination of her parental rights to her child, S.J.

The mother claims (1) termination is not in S.J.’s best interest, (2) S.J.’s placement

with the father should preclude termination, and (3) the juvenile court should have

granted the mother additional time to work toward reunification. We affirm.

       We review termination proceedings de novo. In re Z.P., 948 N.W.2d 518,

522 (Iowa 2020). “We will uphold an order terminating parental rights where there

is clear and convincing evidence of the statutory grounds for termination. Evidence

is clear and convincing when there is no serious or substantial doubt as to the

correctness of the conclusions of law drawn from the evidence.” In re T.S., 868

N.W.2d 425, 431 (Iowa Ct. App. 2015) (citation omitted).

       We generally use a three-step analysis to review the termination of a

parent’s rights. In re A.S., 906 N.W.2d 467, 472 (Iowa 2018). We must determine:

(1) whether grounds for termination have been established, (2) whether

termination is in the child’s best interest, and (3) whether we should exercise any

of the permissive exceptions to termination. Id. at 472–73. “However, if a parent

does not challenge a step in our analysis, we need not address it.” In re J.P.,

No. 19-1633, 2020 WL 110425, at *1 (Iowa Ct. App. Jan. 9, 2020). Finally, we

address any additional claims brought by the mother. In re K.M., No. 19-1637,

2020 WL 110408, at *1 (Iowa Ct. App. Jan. 9, 2020).

       Here, the court found grounds authorizing termination pursuant to Iowa

Code section 232.116(1)(e) and (f) (2020). The mother conceded S.J. could not

be returned to her care at the time of the termination hearing, which serves as a

basis for termination. See Iowa Code § 232.116(1)(f)(4). And the mother does not
                                         3


challenge the statutory grounds for termination on appeal.        So we need not

address this step of our analysis.

       We move on to the second step in our analysis, which requires us to

determine whether termination is in S.J.’s best interest.       We “give primary

consideration to the child’s safety, to the best placement for furthering the long-

term nurturing and growth of the child, and to the physical, mental, and emotional

condition and needs of the child.” In re P.L., 778 N.W.2d 33, 40 (Iowa 2010)

(quoting Iowa Code § 232.116(2)). “It is well-settled law that we cannot deprive a

child of permanency after the State has proved a ground for termination under

section 232.116(1) by hoping someday a parent will learn to be a parent and be

able to provide a stable home for the child.” Id. at 41.

       The mother argues termination is not in S.J.’s best interest. We disagree.

We look to the mother’s past performance as an indicator of the care she is likely

to provide in the future. See In re C.K., 558 N.W.2d 170, 172 (Iowa 1997). And

the mother’s past performance raises substantial concerns about the future. She

has struggled both with methamphetamine abuse and admitting she has a

substance-abuse problem. While we commend the mother’s recent realization that

she has a substance-abuse problem, her history gives us little confidence that her

relationship with methamphetamine is over.1 Moreover, throughout the life of this

case, the mother has been unreliable.        A social worker testified the mother

attended just thirty-nine percent of visits with S.J. that were offered to her. S.J.


1 The mother entered substance-abuse treatment roughly two weeks prior to the
termination hearing even though this case had been open for eighteen months.
And she admitted she was using methamphetamine daily just prior to entering
treatment.
                                           4


deserves more. She deserves stability, permanency, and predictability, which she

can only get through termination. Termination is in S.J.’s best interest.

       We move to our third step, whether we should apply a section 232.116(3)

exception to preclude termination. The mother argues termination is not necessary

because S.J. was in the father’s custody at the time of the termination hearing.

From this, we infer she is attempting to invoke section 232.116(3)(a), which

authorizes the juvenile court to forgo termination if “[a] relative has legal custody

of the child.” But section 232.116(3) exceptions are permissive, not mandatory.

In re A.R., 932 N.W.2d 588, 591 (Iowa Ct. App. 2019).             And the burden of

establishing an exception rests with the mother. See A.S., 906 N.W.2d at 476.

       But the mother does not provide a compelling argument. She simply argues

nothing much would change for S.J. since she will remain in her father’s custody

regardless of whether the mother’s rights are terminated. This argument shows

the mother’s lack of insight into S.J.’s inherent need for permanency. Our Code

recognizes certain timelines for these proceedings.           See, e.g., Iowa Code

§ 232.116(1)(e)(2), (f)(3). These timelines exist because we cannot hold children

in limbo indefinitely. See Z.P., 948 N.W.2d at 523. And forgoing termination would

only subject S.J. to continued, unjustified limbo.         So we decline to apply

section 232.116(3)(a).

       Finally, we address the mother’s argument that she should be given an

additional six months to work toward reunification. The juvenile court may defer

termination for a period of six months if it is able to “enumerate the specific factors,

conditions, or expected behavioral changes which comprise the basis for the

determination that the need for removal of the child from the child’s home will no
                                         5


longer exist at the end of the additional six-month period.”           Iowa Code

§ 232.104(2)(b). We agree with the juvenile court that the mother should not be

given additional time to work toward reunification.

       The mother argues she will be in a position for S.J. to return to her care

once she completes her inpatient treatment program. We believe the mother when

she stated, “I’m trying really hard, and I want nothing more than to get my kid back

in my care.” But we also recognize the cruel reality of substance abuse. Relapse

is not unlikely.   Even assuming the mother completes her substance-abuse

treatment in six months’ time, she would not have sufficient time to demonstrate

lasting sobriety to permit reunification. See J.P., 2020 WL 110425, at *2 (finding

the children could not be returned to the father’s care when he had a history of

consistent methamphetamine use and a short period of sobriety because “we

fear[ed] relapse [was] likely”). While this may seem harsh, we note the mother

waited eighteen months before entering substance-abuse treatment. So she had

time to address the barriers to reunification. She simply failed to use the time

available to her. And now we cannot point to any specific and lasting change we

anticipate will occur within the next six months that would facilitate reunification

and warrant granting additional time.

       For the foregoing reasons, we affirm the juvenile court’s order terminating

the mother’s parental rights.

       AFFIRMED.